SM Energy /s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 7, 2013

                                    No. 04-12-00772-CV

   W.H. SUTTON, Arctic Royalty Limited Partnership, Julie S. Mueller, Janet Lee Smith as
Trustee of the Janet Lee Smith Family Trust, Anita Louise Davies as Trustee of the Anita Louise
                    Davies Family Trust and Frederick Jackson Bell Jr., et al.,
                                          Appellants

                                              v.

                                 SM ENERGY COMPANY,
                                       Appellee

                 From the 341st Judicial District Court, Webb County, Texas
                           Trial Court No. 2011CVQ001903 D3
                     Honorable Elma T. Salinas Ender, Judge Presiding


                                       ORDER
       Appellant's motion to exceed page limits for reply brief is hereby DENIED AS MOOT.
Appellant's reply brief does not exceed the page limits per the Texas Rules of Appellate
Procedure.



                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of August, 2013.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court